Opinion issued August 1, 2013




                                       In The
                                Court of Appeals
                                      For The
                           First District of Texas


                               NO. 01B12B00543BCV


                        DAVID N. MANNING, Appellant

                                          V.

                         WILMA J. MANNING, Appellee


                    On Appeal from the 300th District Court
                           Brazoria County, Texas
                         Trial Court Cause No. 60486


                        MEMORANDUM OPINION

      Appellant David N. Manning has failed to timely file a brief. See TEX. R.

APP. P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure of appellant
to file brief). On April 1, 2013, this Court sent a notice to appellant that the appeal

was subject to dismissal because he had failed to timely file his brief, and required a

response on or before April 11, 2013. See TEX. R. APP. P. 42.3(b) (allowing

involuntary dismissal of case). On April 16, 2013, the notification was returned to

the Court marked “Return to Sender, Not Deliverable As Addressed, Unable to

Forward.” The notice was sent to the address provided by appellant in his notice of

appeal and other filings with this Court, and appellant has not provided the Court

with a new address. Appellant was required to provide this Court with his current

address to facilitate this Court’s communication with appellant. See TEX. R. APP. P.

6.3(c), 9.1(b).

      Accordingly, we dismiss the appeal for want of prosecution for failure to

timely file a brief. We dismiss any pending motions as moot.

                                   PER CURIAM

Panel consists of Justices Keyes, Higley, and Bland.




                                          2